Citation Nr: 0007509	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  93-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service-
connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for schizophrenic 
reaction, chronic undifferentiated type, competent (hereafter 
schizophrenia), currently evaluated as 50 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  New Orleans, 
Louisiana that proposed to reduce the evaluation assigned for 
the veteran's service-connected schizophrenia from 50 percent 
to the protected 10 percent rating.  Rating reduction was 
effectuated by rating decision in December 1992.  In February 
1993, a hearing was held before a member of the Board at the 
RO.  

In April 1994, the Board remanded this matter to the RO for 
further development, and in a February 1996 action, the RO 
restored the 50 percent evaluation assigned for the service-
connected schizophrenia.  This matter was again remanded in 
December 1996 for further development.  

The Board notes that throughout his appeal, the veteran has 
contended that an evaluation higher than 50 percent was 
warranted for his service-connected schizophrenia, and in 
light of this and the February 1996 action, this issue is as 
styled above.  Further, as previously noted by the Board, 
during the course of this appeal, an application to reopen a 
previously denied claim of entitlement to service connection 
for PTSD, and a claim for a total rating for compensation 
purposes based on individual unemployability, have been 
determined to be inextricably intertwined with the increased 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, these issues have been developed and are 
also in appellate status.  

It is noted that in January 2000, evidence was received at 
the RO and transferred to the Board without initial RO review 
(as the claims folder had been previously forwarded to the 
Board).  The Board's review of the evidence reveals that some 
is pertinent to the application to reopen the previously 
denied claim for service connection for PTSD.  Given the 
favorable action below with respect to this claim, the 
Board's review of this evidence (without initial RO review) 
and adjudication of this claim does not prejudice the 
veteran.  See 38 C.F.R. §§ 19.37, 20.1304 (1999).  

The claims for an increased rating for schizophrenia and a 
total rating for compensation purposes are addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The RO, in a decision dated in April 1988, denied the 
veteran's claim of entitlement to service connection for 
PTSD.  This was a final disallowance of this claim.

2.  Evidence received since the April 1988 decision, reviewed 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of 
this claim.

3.  The veteran has submitted competent evidence to support 
his claim that he suffers from PTSD that is related to his 
service.  


CONCLUSIONS OF LAW

1.  An April 1988 RO decision which denied service connection 
for PTSD is a final decision.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104(a) (1999).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
PTSD is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision of April 1988, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  
Essentially, the RO found that service connection was not 
warranted as the veteran had not been diagnosed with the 
disorder.  

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(c) (1999).  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis or, in this 
case, since the RO decision dated in April 1988.  Evans.

The evidence associated with the claims folder since the 
April 1988 decision includes lay statements from fellow 
servicemen, in addition to the veteran's various statements, 
to the effect that the veteran engaged in combat with the 
enemy while serving in Vietnam.  Also, recently submitted 
evidence suggests that the veteran suffers from PTSD.  
Specifically, a July 1998 letter from Richard D. Smith, M.D. 
indicates that the veteran was seen at that time for an 
"evaluation of posttraumatic disorder," and clinic notes 
from Dr. Smith dated from July 1998 to October 1999 note 
diagnoses of PTSD due to the veteran's tour of duty in 
Vietnam.  

The above discussed evidence, along with evidence of record 
at the time of the April 1988 Board decision, is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
PTSD.  Accordingly, the Board concludes that the veteran has 
met his burden of submitting new and material evidence 
pursuant to 38 C.F.R. § 3.156 (1999), sufficient to reopen 
his claim of entitlement to service connection for PTSD.  

As the claim of entitlement to service connection for PTSD 
has been reopened, the RO must determine whether the claim as 
reopened is well grounded and, if so, evaluate the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins, supra.

Generally, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition (Cohen v. Brown, 10 Vet. App. 128 (1997)), 
credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 
  
According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  In a PTSD case, an in-service stressor is the 
equivalent of in-service incurrence or aggravation of a 
disease or injury.  Cohen.  

The statements by the various servicemen in this case, and 
those made by the veteran, to the effect that he engaged in 
combat with the enemy while in Vietnam, along with Dr. 
Smith's recent "diagnoses" (the Board notes that it does 
not appear that this doctor is a psychiatrist), must be 
accepted as credible for the purpose of determining whether 
the claim is well-grounded.  Evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).

Therefore, the Board finds, after reviewing the totality of 
the evidence, both old and new, that the claim for service 
connection for PTSD is plausible and, therefore, well-
grounded.  The Board must conclude, however, that further 
development of this claim is necessary before further 
adjudication of this matter can be undertaken.

The Court has found that if action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the appellant, further due process must be 
provided.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the recent action by the RO has been with respect to 
the preliminary question of whether to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
light of this and the determination above, additional action 
on this claim is required, as will be addressed in the REMAND 
portion of this decision.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and the claim is found to be well-grounded; to this 
extent, the appellant's appeal is allowed.


REMAND

In the December 1996 Board remand, it was requested that the 
veteran be scheduled for a VA psychiatric examination in 
order to ascertain the current severity of his service-
connected schizophrenia and to determine whether he suffers 
from PTSD.  Among other things, it was requested that the 
examiner report findings relevant to both the new and old 
psychiatric rating criteria (as noted in that remand, certain 
sections of the VA's Schedule for Rating Disabilities 
pertaining to mental disorders were revised, effective 
November 7, 1996).  

In any event, the record reflects that subsequent to the 
Board remand, a VA psychiatric examination was scheduled for 
March 1997 but the veteran failed to report for this 
examination.  However, it is also indicated (according to a 
"post-it" note attached to the record) that the veteran was 
not notified of this examination.  In August 1997, the RO 
sent the veteran a letter which, among other things, asked 
him whether he would be willing to report for a VA 
examination.  The veteran apparently did not respond.  The 
Board is of the opinion that another examination should be 
scheduled; the veteran is hereby informed of the possible 
consequences under 38 C.F.R. § 3.655 (1999) if his failure to 
report (i.e. that if he fails to report, without good cause, 
his claims for an increased evaluation for schizophrenia and 
a total rating for compensation purposes based on individual 
unemployability will be denied).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The veteran and his representative 
should be contacted by the RO and asked 
to present any additional evidence in 
support of the veteran's claims, and to 
provide any employment history, to 
include whether the veteran is currently 
employed.  

2.  All up-to-date medical records of 
treatment, VA and private, for 
psychiatric disability should be obtained 
and incorporated into the record.  

3. The RO should again schedule the 
veteran for VA psychiatric examination to 
determine the current nature and extent 
of psychiatric illness.  The veteran 
should be notified of these examinations 
and he is hereby informed that failing to 
report for them will result in a denial 
of his claim pursuant to 38 C.F.R. § 
3.655 (1999).  He is notified of his 
obligation to show good cause for failing 
to report for any examinations scheduled, 
if such becomes necessary. 

4.  Assuming the examination takes place 
as scheduled, the RO should provide the 
examiner with the claims file for review.  
The examiner should specifically state 
whether he/she had the claims folder.  
All indicated tests should be conducted, 
including psychological testing so that 
the correct psychiatric diagnosis(es) can 
be ascertained.  

The examiner should comment upon the 
effects of the veteran's service 
connected schizophrenia on ordinary 
activity and on how the disability 
impairs him functionally.  The RO should 
provide the examiner with the old and the 
new criteria of Diagnostic Code 9204 and 
request that the examiner set forth all 
pertinent findings on examination first 
in relationship to the old Diagnostic 
Code criteria and then separately in 
relationship to the new Diagnostic Code 
criteria.

Additionally, the examiner should 
indicate whether the veteran suffers from 
PTSD, and to the extent that his/her 
diagnosis differs from the diagnosis made 
by Dr. Smith (noted above), such should 
be explained.  In the event the veteran 
is found to have PTSD, the disabling 
effects of such disorder should be set 
forth, and distinguished to the extent 
possible from the already service-
connected schizophrenia.  It is requested 
that the examiner provide sufficient 
reasoning for any opinions expressed.   

5.  If this examination is ultimately not 
accomplished, the RO should make a 
determination for the record as to 
whether the veteran's claims for an 
increased evaluation for service-
connected schizophrenia and for a total 
rating for compensation purposes based on 
individual unemployability should be 
denied under the provisions of 38 C.F.R. 
§ 3.655 (1999).  If such a decision is 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time to respond 

6.  Even, if the examination is not 
accomplished, the RO should nevertheless 
adjudicate the claim of entitlement to 
service connection for PTSD, after 
ensuring - to the extent possible - that 
the duty to assist has been fulfilled.

7.  If this examination is accomplished, 
the RO should review the record, ensuring 
that the examiner has provided all 
necessary information.  The RO should 
then review all of the evidence of record 
and adjudicate the claims of entitlement 
to an increased evaluation for 
schizophrenia and for a total rating for 
compensation purposes based on individual 
unemployability, and for entitlement to 
service connection for PTSD (on the 
merits, after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been 
fulfilled).  

With respect to the increased rating 
claim (schizophrenia) the RO should 
consider the new and revised criteria of 
Diagnostic Code 9204, as well as the 
effective date of the change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered, and the more favorable 
assigned).  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

8.  If this decision is adverse to the 
veteran in any way, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



